Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 20-BG-270

                   IN RE WAYNE ROBERT ROHDE, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 421213)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                  (BDN-336-13)

                            (Decided August 13, 2020)

     Before BECKWITH and MCLEESE, Associate Judges, and NEBEKER, Senior
Judge.

      PER CURIAM: The Board on Professional Responsibility adopted a Hearing

Committee’s findings that respondent Wayne Robert Rohde violated Virginia Rules

3.3(a)(1) and 8.4(c), and the Board recommends that respondent be publicly

censured. Specifically, the Committee found by clear and convincing evidence that

respondent knowingly made a false statement to the United States District Court for

the Eastern District of Virginia in connection with an application to be admitted to

that court pro hac vice, by representing that there had not been any action in any

court pertaining to his conduct or fitness as a member of the bar, even though
                                          2


respondent knew that this court had referred his criminal felony conviction to the

Board on Professional Responsibility in 2006 to determine what action should be

taken. The Committee also found by clear and convincing evidence that respondent

misled the attorney sponsoring his pro hac vice application, by failing to disclose to

her the prior conviction and the related disciplinary proceedings.




      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (per curiam) (“When . . . there are no

exceptions to the Board’s report and recommendation, our deferential standard of

review becomes even more deferential.”). Neither respondent nor Disciplinary

Counsel has filed exceptions to the Board’s Report and Recommendation, and we

are satisfied that the Board’s recommendation is supported by substantial evidence.

We see no reason to reject the discipline recommended by the Board. See id. at 543.


      Accordingly, it is


      ORDERED that respondent Wayne Robert Rohde is hereby publicly

censured.
3


    So ordered.